Citation Nr: 1119997	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-33 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Meniere's disease with hearing loss and tinnitus, on a direct basis and as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board in July 2008, and again in March 2010, for additional development and readjudication.  


FINDING OF FACT

Meniere's disease with hearing loss and tinnitus was not shown during the Veteran's active duty, was not diagnosed until many years after such service, and has not been shown to have developed as a result of an established event, injury, or disease during service or as a result of any service-connected disability.


CONCLUSION OF LAW

Meniere's disease with hearing loss and tinnitus was not incurred in or aggravated by service and is not shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a predecisional letter dated in May 2004, the RO informed the Veteran of its duty to assist him in substantiating the direct service connection aspect of his claim under the VCAA, and the effect of this duty upon his claim.  A letter dated in August 2008 informed him of its duty to assist him in substantiating the secondary service connection aspect of his claim under the VCAA, the effect of this duty upon his claim, and how disability ratings and effective dates are assigned if service connection were to be granted.  See Dingess v. Nicholson, supra.  The Veteran's claim was subsequently readjudicated, most recently in February 2009.  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In addition, VA has also satisfied its duty to assist the Veteran in the development of his claim.  Relevant in-service and post-service treatment reports are of record, and the Veteran was afforded relevant VA examinations including a VA ENT (ear, nose, and throat) examination in October 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Veteran, through his representative, has challenged the adequacy of that examination, on the basis that there is no evidence that the provider who conducted the audiology examination was an ENT or audiology specialist because there is no identifier in the examiner's signature block.  However, there is no legal requirement that an examiner in fact be a physician.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, in the absence of specific allegations to the contrary, VA is entitled to presume the competence of a medical professional who conducts a VA examination.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007) (rejecting the argument that VA should not be allowed to rely on a medical opinion that does not explicitly address the qualifications of the examiner).  A nurse's opinion has been accepted by the Court as competent medical evidence.  See YT v. Brown, 9 Vet. App. 195, 201 (1996); see also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).  

In addition, the examination report contains no errors on its face.  The history provided at the time of the examination and considered by the examiner is consistent with that reflected in the record.  Thus, the report of that examination (which reflects not only the Veteran's history, but his complaints, clinical findings, and diagnosis) is sufficient.  Given the thoroughness of the report, the consistency with other evidence of record, and the lack of details asserting how the Veteran was prejudiced by the examination report, the Board finds that the October 2009 VA examination report is adequate for purposes of deciding the claim.  38 C.F.R. § 4.2 (2010); See Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's non-service connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran asserts that he developed Meniere's disease with hearing loss and tinnitus as a result of an injury sustained during military service.  He states that he was struck in the head with an entrenching tool during an altercation.  He was wearing his helmet at the time and only sustained a cut on the left ear and immediate ringing in the ears.  He did not lose consciousness.  The Veteran has also submitted a lay statement from a fellow serviceman who indicated that the injury occurred in the summer of 1970 on the Viking Compound north of DaNang.  However this individual also acknowledged that he did not witness the incident, but that the Veteran and others told him about it.  It has also been asserted that the Veteran's Meniere's disease with hearing loss and tinnitus is secondary to his service-connected PTSD.  As a result the Board will analyze the Veteran's claim on both direct and secondary service connection bases.  

Service treatment records (STRs) fail to reveal any significant head injury or complaints.  At separation in January 1971, given the opportunity to identify any additional history or symptoms associated with the claimed injury, the Veteran reported no pertinent complaints, and the separation report does not reference the presence any pertinent problems or impairment of any sort.  Moreover, there were no complaints of hearing loss, tinnitus, or other ear pathology, and the Veteran did not otherwise provide information regarding noise exposure.  Hearing acuity measured by whispered voice was 15/15, indicative of normal hearing, and the physical examination noted his ears and drums were normal.  As a result, the Veteran's STRs do not affirmatively establish that Meniere's disease, hearing loss, or tinnitus had its onset during military service.  

The lack of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as there are no medical records immediately subsequent to service that contain a diagnosis of Meniere's disease.  In fact, the first pertinent post-service evidence of Meniere's disease is a private medical opinion dated in 2001, 30 years after his discharge from service.  Subsequent records include several audiometric results, which show that the Veteran has had bilateral hearing loss since at least 2002.  These records do not, in any way, suggest that Meniere's disease, hearing loss, or tinnitus originated during the Veteran's military service.  

Here, the record shows that the Meniere's disease first documented in 2001 was not manifested prior to that date, and, during those intervening years, the Veteran did not complain of or receive treatment for any symptoms referable Meniere's disease, hearing loss or tinnitus.  That is to say, he has failed to show continuity of symptomatology during the 30-year period after his service had ended and before the recurrence of relevant pathology.  See 38 C.F.R. § 3.303(b); Savage supra.  Moreover, such a long span between the conclusion of his military service and the onset of his symptoms after service, and particularly only after an additional injury, is probative evidence against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Also of record are medical opinions dated in 2004 from two of the Veteran's private treating physicians.  Collectively, these physicians noted that there were several potential causes of Meniere's disease including allergies, autoimmune diseases, and surgery/trauma to the ear.  One of the physicians concluded the Veteran's Meniere's disease could very well be the direct result of head trauma experienced during active duty.  At best, these opinions do little more than indicate the possibility that the Veteran's Meniere's disease is related to service and thus are entitled to minimal probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).

Although the private opinions are somewhat speculative, the Board found that they were sufficient enough to remand the claim in July 2008 for additional development.  The Veteran underwent VA audiological examination in August 2009, but the examiner advised that it was beyond the scope of his practice to render an opinion regarding the etiology of the Meniere's disease.  He recommended that the Veteran be evaluated by an ENT physician to determine whether the condition was associated with his service and by a psychiatrist to determine if it was related to his PTSD.

In October 2009, the Veteran underwent an ENT evaluation.  The examiner reviewed the claims file in its entirety, took a detailed history of his military service, and noted his post-service symptoms and complaints, including the Veteran's reports of in-service injury after being hit in head with an entrenching tool (small military shovel) while wearing his steel helmet.  The Veteran stated that he was momentarily stunned, but did not lose consciousness.  He first noticed symptoms of decreased hearing, tinnitus, occasional "roaring" in the left ear, dizziness, vertigo, and nausea in February 2001.  He was subsequently diagnosed as having Meniere's disease.  The examiner then concluded that, while hearing loss and tinnitus could be attributed to the Meniere's disease, the Meniere's disease itself was less than likely related to military service.  

The Veteran was later referred for VA psychiatric examination in August 2010 for the specific purpose of obtaining an opinion as to whether or not his Meniere's disease with hearing loss and tinnitus could be related to service-connected PTSD with depression.  The examiner reviewed the claims file prior to the examination and referred to the Veteran's history of head trauma during service.  The examiner then concluded that there was little evidence that the Veteran's service-connected PTSD with depression had anything to do with the development of Meniere's disease.  He explained that Meniere's disease is an inner ear condition believed to be associated with head trauma or in some cases with infection or viral condition.  He concluded that, because the Veteran received a blow to the head in Vietnam sufficient to make him "see stars," it was a much more likely candidate for the cause of his Meniere's disease than his PTSD. 

After careful consideration of the conflicting evidence in this case, the Board finds that both opinions are detailed and reasoned responses based upon a review and analysis of the entire record.  However, the 2010 VA psychiatric report is considerably weakened by the fact that the examiner relies solely upon the Veteran's description of a head injury that he claims occurred during service - an event that is not documented and which VA is not able to confirm through any other means.  So, to the extent that this opinion is based on the belief that the Veteran sustained a head injury during service, the psychiatric examiner's conclusion it is based upon inaccurate and/or incomplete history and is not entitled to great weight.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (noting that the Board may not reject a medical opinion solely because it is based on facts reported by the Veteran, but may do so where the facts are inaccurate or are unsupported by the other evidence of record).

In addition, the 2010 psychiatric opinion did not address the lack of documented complaints of head injury in the STRs and failed to account for the 30-year gap in the medical record from the time of the Veteran's discharge from service in 1971 until the first documented symptoms in 2001.  In this case, the psychiatric examiner's reliance upon reported history of in-service events 30 years prior, without evidence or analysis of events at separation or in the years after service, seemingly provides no more than a speculative nexus between service and the post-service development of Meniere's disease.  Such speculation is not legally sufficient to establish service connection.  See Bloom v. West, supra.  

In contrast, the Board finds more persuasive the October 2009 VA ENT examination.  That ENT examiner considered the Veteran's relevant medical and other history, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of this history.  This examiner is presumed to have had the expertise in the specific branch of medicine at issue.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  The Board certainly does not question the competence or professional expertise of the VA psychiatric examiner, but there is no indication he/she has any specialized training in audiology or ear disease.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge).  

As previously discussed herein, also of record are additional medical opinions from the Veteran's private treating physicians dated in March 2011 which continue to relate his inner ear problems (Meniere's disease) to a head injury during service.  While the opinions contain a reasonable degree of medical certainty this time, they continue to be somewhat cursory in that no rationale was given and they were not accompanied by any clinical findings in support.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence).  As previously stated herein, the Veteran's description of a head injury that he claims occurred during service is an event that is not documented and that VA is not able to confirm through any other means.  

Accordingly, the Board finds greater probative value in the October 2009 VA ENT opinion.  In light of the other evidence of record, the October 2009 opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The VA psychiatric opinion and private medical opinions, while not discounted entirely, are entitled to less probative weight-as to the direct service connection aspect of the Veteran's claim.  

Furthermore, to the extent that the Veteran's Meniere's disease with hearing loss and tinnitus on a secondary basis, none of the post-service evidence of record indicates that the Veteran's service-connected PTSD played a role in the development or worsening of it.  Moreover, the 2010 VA examination report provides a negative opinion, consistent with the Veteran's medical history and uncontroverted by any other medical evidence of record.  [As previously noted herein, the August 2010 examiner saw "little evidence that . . . [the] Veteran's service-connected PTSD with depression had anything to do with the development of Meniere's disease" (emphasis added).]  Thus, there is no medical basis for holding that the disorders are related.  This also refutes any grant of service connection on the basis of the judicial precedent in Allen, which would be permitted if any service-connected disability were causing aggravation of a non service-connected disability, a relationship which must be shown by medical evidence.  

Finally, in reaching these conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  However, as noted previously there is no documentation in the claims file of a head injury as alleged by the Veteran.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  The Board has also considered the supportive statement from the Veteran's fellow servicemember, who provides a second-hand account of the Veteran's in-service head injury.  Even so, this statement is a recounting many years later about what the Veteran and others said about the alleged incident, and hence cannot ultimately be viewed, by itself, as sufficient evidence that the incident in fact occurred or that the Veteran's current Meniere's disease is in any way service related.  

Nonetheless, assuming the Veteran sustained some type of head injury during service, the Board acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to describe acute injuries or decreased hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his Meniere's disease and service are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

Significantly, and has been discussed herein, the STRs are entirely negative for evidence of complaints or symptoms consistent with a head injury or suggestive of Meniere's disease, and there is a prolonged period post service without pertinent complaints or findings.  Likewise, the competent VA ENT opinion conclusively found no etiological relationship between the Veteran's military service and the subsequent development of Meniere's disease.  Also, the additional competent VA medical opinion determined that the Veteran's service-connected PTSD likely had no effect on his Meniere's disease.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by these factors.  See Jandreau supra & Buchanan supra.  

Accordingly, for these reasons, the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for Meniere's disease with hearing loss and tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


